Citation Nr: 1438434	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer from the Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Air Force from October 1993 to March 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2014, the Veteran presented sworn testimony during a Board hearing in Waco, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his bilateral plantar fasciitis had its onset during his military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of service connection for bilateral plantar fasciitis herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran seeks service connection for bilateral plantar fasciitis, which he alleges was first diagnosed while he was stationed in Germany in 1995 and that it has not resolved since that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Board begins by noting that the evidence in support of the Veteran's claim consists of service treatment records, which confirm his credible assertions of treatment for bilateral plantar fasciitis during service.  These records also show that at separation examination in February 1997, the examiner noted that the Veteran's plantar fasciitis had resolved, but that he continued to wear inserts in his shoes.  

The post-service evidentiary record in this case reflects a continued diagnosis of plantar fasciitis.  See Progress Note from M.J. Furman, M.D. dated November 8, 2006.  

As to evidence of a medical nexus, the Board notes that there is a negative opinion of record.  The Veteran was afforded a VA examination in November 2010 where the examiner seemed to base the opinion solely on the lack of evidence of worsening pain or continued treatment immediately after service.  The examiner acknowledged the Veteran's in-service treatment for plantar fasciitis, but ultimately concluded that since the Veteran had not been seen for continued bilateral foot complaints after service discharge, it was less likely than not that his plantar fasciitis continued on a chronic basis.  Because this  opinion did not consider the Veteran's credible statements regarding his continuity of symptomatology since service, the Board finds this opinion inadequate and of little probative value as to the relationship between the Veteran's current plantar fasciitis and his service.

The Veteran has since competently and credibly testified that he first developed bilateral plantar fasciitis in the mid-1990s during service.  He was fitted for custom-made orthotic inserts, which "helped tremendously" until they broke some time in 2006.  See July 2014 Hearing Transcript (Tr.) at pages 3 and 4.  During that 10-year period after service the Veteran only experienced symptoms several times per month which did not require treatment.  See Tr. at pages 7-9.  However since then his foot pain has returned with symptoms now occurring 3-4 times per week.  The Veteran has purchased new inserts, but because they are not custom made they do not fit as well and as a result do little to relieve his symptoms.  See Tr. at page 5.

Based on the documented in-service diagnosis of plantar fasciitis as well as the Veteran's credible descriptions of continued bilateral foot pain since service, assertions that he is competent to make, the Board finds his testimony is positive evidence that supports a finding of nexus in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  After carefully reviewing and weighing the evidence of record, the Board is satisfied that it is as likely as not that the Veteran's currently diagnosed bilateral plantar fasciitis is a continuation of the same plantar fasciitis noted in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.303(d).  Resolving all doubt in the Veteran's favor service connection for bilateral plantar fasciitis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral plantar fasciitis is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


